Title: To James Madison from John Armstrong, 29 August 1804
From: Armstrong, John
To: Madison, James



Dear Sir,
New York 29 August 1804.
The delay in our sailing, which, under various pretences, has been kept up from the 15th. ’till this morning, has afforded an oppertunity of receiving your letter of the 21st. with its inclosures. In another respect We may have lost nothing by it; the winds for three weeks past have been uniformly from the East, and must have produced a tedious and unpleasant passage, without insuring to us an arrival more early than we have now reason to expect, from change of weather and a more advanced season. With renewed assurances of the greatest possible respect, I am, Dear Sir, Your Most Obedient & very humble servant
John Armstrong.
